PER CURIAM. —
The appeal in this case was prosecuted to the Supreme Court, hut it was transferred to this court under the provisions of an Act of the Legislature, approved June 12,1909 (see Laws of Missouri 1909, p. 397; see, also, Sec. 3937, R. S. 1909), and was thereafter transferred by .this court to the Springfield Court of Appeals under the provisions of an Act of the Legislature, approved June 12,1909. [See Laws of Missouri 1909, p. 396; see, also, Sec. 3939, R. S. 1909.] In due time the cause was disposed of by the Springfield Court of Appeals through an opinion prepared by Judge Nixon of that court, as will appear by reference to Trout v. Laclede Gas Light Co., 151 Mo. App. 207, 132 S. W. 58. Subsequently, the Supreme Court declared the legislative act, approved June 12, 1909 [Laws of Missouri 1909, P. 396; Sec. 3939, R. S. 1909], which purported to authorize the transfer of cases from this court to the Springfield Court, to be unconstitutional, as will appear by reference to the cases of State ex rel. Dunham v. Nixon, 232 Mo. 98, 133 S. W. 336; State ex rel. St. Louis Dressed Beef, etc. *605Co. v. Nixon, 232 Mo. 496, 134 S. W. 538; State ex rel. O’Malley v. Nixon, 233 Mo. 345, 138 S. W. 342. The cause was thereafter transferred by the Springfield Court of. Appeals to this court on the theory that the jurisdiction of the appeal continued to reside here and the proceeding’s had in the Springfield Court with reference thereto were coram non judice.
The case has been argued and submitted here and duly considered. Upon reading the record and considering the arguments for a reversal of the judgment, we are persuaded that the statement of facts and the. opinion of the Springfield Court, above referred to, properly dispose of the controversy. In this view, the opinion of Judge Nixon, delivered in the Springfield Court of Appeals, which may be found reported under the title of Trout v. Laclede Gas Light Co., 151 Mo. App. 207, 132 S. W. 58, will be adopted as the opinion of this court and reference is made thereto for our views touching the several arguments advanced. For the reasons given in the opinion above referred to, the judgment should be affirmed. It is so ordered. .
All concur.